NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                          901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                          CORPUS CHRISTI, TEXAS 78401
                                                                          361-888-0416 (TEL)
JUSTICES
                                                                          361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                          HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                          ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                       100 E. CANO, 5TH FLOOR
                                                                          EDINBURG, TEXAS 78539
                                                                          956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER            Thirteenth District of Texas              956-318-2403 (FAX)

                                                                          www.txcourts.gov/13thcoa

                                           July 30, 2015

      Hon. Keri L. Miller                         Hon. L. Chris Iles
      Assistant County Attorney                   Attorney at Law
      415 Saint Louis Street                      American Bank Plaza
      Gonzales, TX 78629-4029                     711 N. Carancahua #700
      * DELIVERED VIA E-MAIL *                    Corpus Christi, TX 78401
                                                  * DELIVERED VIA E-MAIL *
      Hon. Paul Watkins
      County Attorney
      415 Saint Louis Street
      Gonzales, TX 78629
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00018-CR
      Tr.Ct.No. 134-09-B
      Style:    John David Russell v. The State of Texas



             Enclosed please find the opinion and judgment issued by the Court on this date.

                                              Very truly yours,



                                              Cecile Foy Gsanger, Clerk

      CFG:ch
      Enc.
      cc: 25th District Court (DELIVERED VIA E-MAIL)
           Hon. Janice Sutton, Gonzales County District Clerk (DELIVERED VIA E-MAIL)
           Hon. Billy Ray Stubblefield, Presiding Judge, Third Administrative Judicial
           Region (DELIVERED VIA E-MAIL)